Memorandum by the Court. Proceeding under section 199 of the Tax Law and article 78 of the CPLR to review a determination of the State Tax Commission which sustained a corporation franchise tax assessment purportedly imposed pursuant to section 183 of the Tax Law. To the extent that the issuance of new shares followed the transfer from surplus to capital of $97,100 (net), we find no basis for differentiating the determination of franchise tax liability at which the Tax Commission arrived from that which we sustained in Matter of Garvey Carting & Stor. v. State Tax Comm. (27 A D 2d 337). Determination confirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.